Case: 13-31134      Document: 00512693041         Page: 1    Date Filed: 07/10/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                              United States Court of Appeals
                                                                                       Fifth Circuit

                                                                                     FILED
                                     No. 13-31134                                July 10, 2014
                                   Summary Calendar                             Lyle W. Cayce
                                                                                     Clerk

WILLIAM D. CARROLL, JR.; CAROLYN K. CARROLL,

                                                 Plaintiffs-Appellants,
v.

JP MORGAN CHASE BANK,

                                                 Defendant-Appellee.


                    Appeal from the United States District Court
                        for the Middle District of Louisiana
                                USDC No. 12-CV-637



Before DAVIS, SOUTHWICK, and HIGGINSON, Circuit Judges.
PER CURIAM:*
           Plaintiffs-Appellants   William     and    Carolyn     Carroll    (“Plaintiffs,”
collectively) appeal from the district court’s grant of summary judgment in
favor of Defendant-Appellee J.P. Morgan Chase Bank (“Chase”). Plaintiffs filed
suit in October 2012, alleging that Chase breached a contract related to a
borrowing agreement entered into in 2000, which affected property owned by
Plaintiffs. In May 2008, more than four years prior to initiating the instant
case, Plaintiffs filed a voluntary Chapter 13 bankruptcy petition, which was



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
       Case: 13-31134        Document: 00512693041       Page: 2     Date Filed: 07/10/2014



                                       No. 13-31134
converted to a Chapter 11 bankruptcy on August 5, 2008, and then converted
again to a Chapter 7 bankruptcy on August 27, 2008. The Chapter 7
bankruptcy trustee is Samera L. Abide.
         The filing of a Chapter 7 bankruptcy petition creates an estate consisting
of “all legal or equitable interests of the debtor in property as of the
commencement of the case.” 1 “The phrase ‘all legal or equitable interests’
includes legal claims—whether based on state or federal law.” 2 A bankruptcy
trustee is the representative of the bankruptcy estate and has the capacity to
sue and be sued. 3 “Thus, a trustee . . . is the real party in interest, and is the
only party with standing to prosecute causes of action belonging to the estate
once the bankruptcy petition has been filed.” 4 Federal Rule of Civil Procedure
17(a) requires that “[a]n action must be prosecuted in the name of the real
party in interest.” 5
         Relying on these principles, the district court found that the Plaintiffs
lacked standing because they were not the real party in interest to prosecute
their claim for breach of contract. The district court reasoned that the trustee
was the only party capable of bringing the claim because it accrued before the
filing of their bankruptcy petition in 2008, had never been abandoned by the
trustee, and was therefore part of the bankrupt estate. For the reasons stated
above and those set forth in the district court’s careful September 24, 2013,
Memorandum Order, we agree with the district court’s conclusion, and affirm

1   11 U.S.C. § 541(a)(1).
2United States ex rel Spicer v. Westbrook, 751 F.3d 354, 361-62 (5th Cir. 2014) (citing In re
Seven Seas Petroleum, Inc., 522 F.3d 575, 584 (5th Cir. 2008)).
3 11 U.S.C. § 323.
4 Kane v. Nat’l Union Fire Ins. Co., 535 F.3d 380, 385 (5th Cir. 2008) (citing 11 U.S.C. §§ 323,
541(a)(1); Wieburg v. GTE Sw. Inc., 272 F.3d 302, 306 (5th Cir. 2001) (bankruptcy trustee
has exclusive standing to assert undisclosed claims that fall within the bankruptcy estate)).
5 FED. R. CIV. P. 17(a).



                                               2
    Case: 13-31134   Document: 00512693041   Page: 3   Date Filed: 07/10/2014



                              No. 13-31134
its judgment. All pending motions are DENIED.
     AFFIRMED.




                                    3